DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 02/04/2022 has been entered and considered. Upon entering, claims 1, 16 have been amended and claim 19 has been added.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sampson et al. (US 2021/0094441) and further in view of Atluri et al. (US 2016/0272191).
Regarding claim 1, Matsuta discloses a circuit arrangement for supplying an electric vehicle with power [100 @ Fig. 1, 2], the circuit arrangement comprising: - a battery [110] with a first terminal [positive terminal (+)] and a second terminal (negative terminal (-)], - a first output that is coupled to the first terminal of the battery via a first switch [500e] and that is configured to be connected to an electric machine [140a] of the electric vehicle [100] and the battery [110] is configured to supply both the electric machine which is the main traction motor of the electric vehicle and the power net of the electric vehicle with power [see Fig. 1, par 0051-0052].
Sampson fails to teach a reference potential terminal directly connected to the second terminal of the battery; - a second output that is coupled to the first terminal of the battery and that is configured to be connected to a power net of the electric vehicle,
Atluri teaches a circuit arrangement [Figs. 1, 3] for supplying an hybrid vehicle with power [par 0031], the circuit arrangement comprising: a battery [40] with a first terminal [+ terminal] and a second terminal [- terminal], a reference potential terminal directly connected to the second terminal of the battery [negative terminal of battery 40 coupled to ground line 65], a first output that is coupled to the first terminal of the battery via a first switch [62] and that is configured to be connected to an electric machine [38] 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Aluri into that of Sampson in order to provide power to the network more efficient and reliable.
Regarding claim 2, the combination including Atluri further discloses where the electric vehicle is at least one of: a craft that can move on ground, a craft that can move in the air, a craft that can move on and/or in water [par 0022]. 
Regarding claim 5, the combination including Atluri the combination including further discloses where the second output is coupled to the first terminal of the battery via a second switch [64, see Fig 1, 3]. 
Regarding claim 16, Sampson discloses a power system for an electric vehicle [100 @ Figs. 1, 2], the power system comprising: - a circuit arrangement [see Fig. 1] comprising: - a battery [110] with a first terminal [+ terminal] and a second terminal [- terminal], - a first output that is coupled to the first terminal  [+ terminal] of the battery [110] via a first switch [500e] and that is configured to be connected to an electric machine [140a] of the electric vehicle [100], and - the battery is configured to supply both the electric machine which is the main traction motor of the electric vehicle and the power net of the electric vehicle with power [See Fig. 1, par 0051-0053].
Sampson fails to teach a reference potential terminal directly connected to the second terminal of the battery, - a second output that is coupled to the first terminal of the battery and that is configured to be connected to a power net of the electric vehicle.
 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Aluri into that of Sampson in order to provide power to the network more efficient and reliable.
Regarding claim 17, the combination of Sampson and Atluri further discloses where the electric machine and the power net are supplied with the same voltage level by the battery [par 0052 of Sampson; 0044, 0049 of Atluri]. 
Regarding claim 18, the combination of Sampson and Atluri further discloses where the electric machine is only powered by the battery [see Figs. 1, 2 of Sampson; Figs. 1, 3 of Atluri].
 



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sampson et al. and Atluri et al.
Regarding claim 3, the combination of Sampson and Atluri discloses all limitations of claim 1 above and  Atluri further discloses where a battery voltage which can be tapped between the first terminal and the second terminal of the battery is at most 48 V par 0044] but does not teach at most 60V. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide 60 volt into system of the combination of Nishio and Atluri, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sampson et al. and Atluri et al. as applied to claim 1 above, and further in view of Yoshida  et al. (US 2017/0352931).
Regarding claim 4, the combination of Sampson and Atluri discloses all limitations of claim 1 above but fails to teach where the second output is directly and permanently coupled to the first terminal of the battery.
Yoshida teaches the second output is directly and permanently coupled to the first terminal of the battery [see Fig. 13].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective of filling date of the claimed invention to incorporate the teaching of the Yoshida into the battery system of the combination of Sampson and Atluri in order to provide power to the auxiliary electrical loads from battery without any interruption.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over combination of Sampson et al. and Atluri et al. as applied to claim 1 above, and further in view of Thalheim et al. (US 7,252,540).
Regarding claim 7, the combination of Sampson and Atluri discloses all limitations of claim 1 above but fails to teach where the first switch comprises at least two sub-switches arranged in at least two parallel lines where the parallel lines are connected with each other by an inductive connection which comprises at least one inductivity. 
Thalheim teaches a switch comprises at least two sub-switches arranged in at least two parallel lines where the parallel lines are connected with each other by an inductive connection which comprises at least one inductivity [see Fig. 3a].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective of filling date of the claimed invention to incorporate the teaching of the Aoshima into the battery system of the combination of Sampson and Atluri in order to be are proportional to the current  to load for preventing overcurrent. 

Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sampson et al. and Atluri et al. as applied to claim 1 above, and further in view of Gardner (EP 0332475, previously cited).
Regarding claim 8, the combination of Sampson and Atluri discloses all limitations of claim 1 above but fails to teach where the first terminal and the second terminal of the battery are coplanar or coaxial. 
coplanar [see Figs. 18, 19; col.13, lines 29-49; page 8].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective of filling date of the claimed invention to incorporate the teaching of the Gardner into the battery system of the combination of Sampson and Atluri in order to provide more convenient to technician for battery maintenance or replacement.
Regarding claim 8, combination of Sampson and Atluri discloses all limitations of claim 1 above but fails to teach where the first terminal and/or the second terminal of the battery comprise at least two contacts, respectively. 
Gardner teaches the first terminal and/or the second terminal of the battery comprise at least two contacts, respectively [248, 250 @ Fig. 19].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective of filling date of the claimed invention to incorporate the teaching of the Gardner into the battery system of the combination of Sampson and Atluri in order to provide for quick connecting or disconnecting battery when schedule for battery maintenance or replacement.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sampson and Atluri as applied to claim 1 above, and further in view of Kim et al. (US 2013/0113495).
Regarding claim 10, the combination of Sampson and Atluri discloses all limitations of claim 1 but fails to teaches where the battery comprises at least one line of battery cells, where a first group comprises a plurality of battery cells connected to each 
Kim teaches a battery [Fig. 1] comprises at least one line of battery cells [102], where a first group comprises a plurality of battery cells connected to each other in parallel, a second group comprises a plurality of battery cells connected to each other in parallel, and the first group and the second group are connected with each other in series forming the line of battery cells [see Fig. 1, par 0057-0061].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective of filling date of the claimed invention to incorporate the teaching of the Aoshima into the battery system of the combination of Sampson and Atluri in order to provide stable power to load even when increasing load occurs.
Regarding claim 11, the combination including Kim further discloses where the line is connected to at least one further line in parallel, where the further line comprises the same features as the line, and a fuse is connected to a circuit node of the line and to a circuit node of the further line [par 0010-0011, 0023-0024, 0077, 0105 and claim 3]. 
Regarding claim 12, the combination including Kim further discloses where the fuse is a positive temperature coefficient thermistor [par 0077 (Passive circuit-breakers such as fuses or positive temperature coefficients limit)].

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sampson et al. and Atluri as applied to claim 1 above, and further in view of Aoshima et al. (US 2010/0185450).
Regarding claim 13, the combination of Sampson and Atluri discloses all limitations of claim 1 above but fails to teach where the battery comprises at least two battery modules. 
Aoshima teaches a battery system 1000 includes four assembled battery module sets 200, 300, 400, and 500 connected in a series parallel structure [par 0148, Fig. 2].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective of filling date of the claimed invention to incorporate the teaching of the Aoshima into the battery system of the combination of Sampson and Atluri in order to reduce heat and increase life span of the battery system when high loads in used.
Regarding claim 14, the combination including Aoshima further discloses where the at least two battery modules are configured to be electrically coupled to the electric machine of the electric vehicle [see Fig. 2]. 
Regarding claim 15, the combination including Aoshima further discloses where the at least two battery modules are arranged in parallel and each battery module is assigned a respective switch to activate and/or deactivate the respective battery module [see Fig. 2]. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 2015/0251540) and further in view of Yoshida et al. (US 2017/0352931).

Regarding claim 19, Matsuda discloses a circuit arrangement [Fig. 2] for supplying an electric vehicle [par 0029] with power, the circuit arrangement comprising: - a battery [battery unit 60] with a first terminal [(+) positive terminal] and a second 
Matsuda does not disclose where a first group comprises a plurality of battery cells connected to each other in parallel, a second group comprises a plurality of battery cells connected to each other in parallel, and the first group and the second group are connected with each other in series forming the line of battery cells.
Yoshida teaches a power storage module [Figs. 3, 6] for an electric vehicle [par 0010], the power storage module comprises a first group [B1] comprises a plurality of battery cells [10a, Fig. 3] connected to each other in parallel, a second group [B2] comprises a plurality of battery cells connected to each other in parallel, and the first group and the second group are connected with each other in series forming the line of battery cells [see Figs. 3, 6, par 0067-0069].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Yoshida into  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836